DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 07/27/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. 

Drawings

2.	The drawings filed on 07/27/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 07/27/2020 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gruber (U.S. Patent Application Publication # 2013/0304758 A1).

With regards to claim 1, Gruber teaches a computer-implemented method, comprising receiving a query from a user (Para 53, teaches a digital assistant that provides responds to context specific requests from the user. Para 60 and figure 3A, teach that the I/O interface couples input/output devices of the digital assistant system such as displays, a keyboards, touch screens, and microphones, to the user interface module);

analyzing the query to identify a set of entities associated with the query and generate an utterance representing the query (Para 70 and figure 3A, teach that the speech-to-text processing module receives speech input e.g., a user utterance captured in a voice recording through the I/O processing module. The speech-to-text processing module uses various acoustic and language models to recognize the speech input as a sequence of phonemes, and ultimately, a sequence of words or tokens written in one or more languages, e.g. Hidden Markov Models, Dynamic Time Warping based speech recognition);

generating an intent classification for the utterance (Para 72 and figure 3A, teach that the natural language processing module of the digital assistant takes the sequence of words or tokens generated by the speech-to-text processing module and attempts to associate the token sequence with one or more "actionable intents" recognized by the digital assistant);

generating a vector for the query based on the set of entities, the utterance, and the intent classification (Para 75 and figure 3A, teach generation of an ontology, which is made up of actionable intent nodes and property nodes. As previously outlined, the actionable intent is based on the user utterance input);

determining an answer resource for the query based on the vector and the intent classification of the query (Paragraphs 90-97, teach that based on the ontology and the intent, the system can either determine that it can perform the task, or needs the aid of a service processing module or requires the crowdsourcing option to respond to the user);

and in response to determining the answer resource, providing an answer interface based on the query, the vector, and the intent classification such that the answer interface dynamically provides a response to the query (Paragraphs 36 and 90, teach that based on the above determination, the system can respond to some user requests right away. Para 91, teaches that the task flow processor can employ the assistance of a service processing module to complete a task requested in the user input or to provide an informational answer requested in the user input. If real time responses are unsatisfactory, the user can choose a crowdsourcing option which can include human responders and subject matter experts as outlined in paragraphs 97-109).

With regards to claim 2, Gruber teaches the computer-implemented method of claim 1, wherein analyzing the query further comprises identifying a set of values associated with a subset of entities of the set of entities (Para 82, teaches that the digital assistant also stores names of specific entities in the vocabulary index, so that when one of these names is detected in the user request, the natural language processor will be able to recognize that the name refers to a specific instance of a property or sub-property in the ontology);

and in response to identifying the set of values, identifying query entities from the subset of entities (Para 82, further teaches that the names of specific entities are names of businesses, restaurants, people, movies, and the like. The digital assistant can search and identify specific entity names from other data sources, such as the user's address book, a movies database, a musician’s database, and/or a restaurant database. When the natural language processor identifies that a word in the token sequence is a name of a specific entity such as a name in the user's address book, that word is given additional significance in selecting the actionable intent within the ontology for the user request).

With regards to claim 3, Gruber teaches the computer-implemented method of claim 2, wherein the utterance is normalized to replace the set of values with an entity name of the query entities, and generating the intent classification further comprises determining a topic for the utterance based on one or more of the utterance and the query entities (Para 86, teaches that once the natural language processor identifies an actionable intent or domain based on the user request, the natural language processor generates a structured query to represent the identified actionable intent. The structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request. Paragraphs 75-76, teach “subject” as one of the property nodes);

and determining one or more answer resources associated with the topic (Paragraphs 90-97, teach that based on the ontology and the intent, the system can either determine that it can perform the task, or needs the aid of a service processing module or requires the crowdsourcing option to respond to the user).

With regards to claim 5, Gruber teaches the computer-implemented method of claim 1, wherein the vector is a tuple containing a class label and a confidence value for a class represented by the class label (Para 81, teaches that the natural language processor receives the token sequence e.g., a text string, from the speech-to-text processing module and determines what nodes are implicated by the words in the token sequence. If a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology via the vocabulary index, the word or phrase will "trigger" or "activate" those nodes. Based on the quantity and/or relative importance of the activated nodes, the natural language processor will select one of the actionable intents as the task that the user intended the digital assistant to perform. The domain that has the most "triggered" nodes is selected or the domain having the highest confidence value e.g., based on the relative importance of its various triggered nodes, may be selected. The domain could be selected based on a combination of the number and the importance of the triggered nodes. Additional factors could be considered in selecting the node as well, such as whether the digital assistant has previously correctly interpreted a similar request from a user).

With regards to claim 6, Gruber teaches the computer-implemented method of claim 1, further comprising in response to receiving the query, identifying a resource address associated with content being presented to the user when the query was received (Para 91, teaches that the task flow processor can employ the assistance of a service processing module to complete a task requested in the user input or to provide an informational answer requested in the user input);

and wherein the answer resource for the query is determined based on the vector, the intent classification of the query, and the resource address (Para 92, teaches an example of the method of para 91 quoted above, wherein if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service. When requested by the task flow processor, the service processor can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation e.g., time, date, party size to the online reservation interface in a format according to the API of the online reservation service).

With regards to claim 7, Gruber teaches the computer-implemented method of claim 6, wherein the resource address is a first resource address, and wherein providing the answer interface further comprises redirecting a browser of the user to a second resource address (Para 92, teaches an example wherein if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service. When requested by the task flow processor, the service processor can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation e.g., time, date, party size to the online reservation interface in a format according to the API of the online reservation service. If real time responses are unsatisfactory, the user can choose a crowdsourcing option which can include human responders and subject matter experts as outlined in paragraphs 97-109).

and providing the answer interface at the second resource address (Paragraphs 97-100, teach the crowdsourcing response option and providing the user with a response from the crowdsourcing response option).

With regards to claims 8-10 and 12-14, these are system claims for the corresponding method claims 1-3 and 5-7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 8-10 and 12-14 are similarly rejected under the same rationale as applied above with respect to method claims 1-3 and 5-7.

With regards to claims 15-17 and 19-20, these are computer readable medium (CRM) claims for the corresponding method claims 1-3 and 5-7. These two sets of claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claims 15-17 and 19-20 are similarly rejected under the same rationale as applied above with respect to method claims 1-3 and 5-7.

Allowable Subject Matter

5.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, alone or in combination, does not currently suggest or teach the invention as outlined in these claims. The Examiner shall outline more detailed reasons for allowance as and when the Application goes to allowability.




Conclusion

6.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Gadd (U.S. Patent Application Publication # 2016/0343272), Cooper (U.S. Patent # 6757362). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)